Citation Nr: 0804268	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-28 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION 

The veteran, who is the appellant, served on active duty from 
March 1946 to January 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

As the claim was previously denied, the Board has 
jurisdiction responsibility to consider whether it is proper 
for the claim to be reopened, and what the RO determined in 
this regard is not relevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

On November 26, 2007, more than 90 days after the veteran's 
file was transferred to the Board on August 2, 2007, the 
veteran requested a hearing.  Under 38 C.F.R. § 20.1304, a 
request for a personal hearing must be received within 90 
days following notification of the transfer of the record to 
the Board.  Following the expiration of the 90-period, the 
Board of Veterans' Appeals will not accept a request for a 
personal hearing unless there is on motion, showing good 
cause for the delay, filed at the Board.  As a good-cause 
motion was not filed, the request for a personal hearing is 
referred to the RO without action by the Board concerning the 
request.  


FINDINGS OF FACT

1. In a decision, dated in August 1991, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder; after the veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision.



2. The additional evidence submitted since the rating 
decision in August 1991 by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
psychiatric disorder is either cumulative of evidence 
previously considered or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The rating decision in August 1991 by the RO, denying the 
application to reopen the claim of service connection for a 
psychiatric disorder, became final. 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104 (2007).

2. The additional evidence presented since the rating 
decision in August 1991 by the RO is not new and material, 
and the claim of service connection for a psychiatric 
disorder is not reopened. 38 U.S.C.A. § 5108 (West. 2002); 38 
C.F.R. § 3.156(a) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2005 and in March 2006.  The 
veteran was notified that new and material was needed to 
reopen the claim of service connection, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied.   The notice included 
the type of evidence needed to substantiate the underlying 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf. He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim. The notice included the 
provisions for rating a disability and for the effective date 
of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in May 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. On the application to reopen, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

In August 2006, in accordance with 38 C.F.R. § 3.159, the RO 
notified the veteran of the unsuccessful attempt to obtain 
records of a private physician because the records were 
destroyed. 

As the veteran has not identified any additionally evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim Evidence Previously 
Considered

Service connection was originally denied for a psychiatric 
disorder by the RO in a rating decision in December 1950.  
After the veteran was notified of the adverse determination 
and of his right to appeal, he did not appeal the rating 
decision.

In subsequent rating decision in September 1988, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran then appealed the 
RO's determination to the Board.  In a decision, dated in 
July 1991, the Board found that new and material evidence had 
not been submitted to reopen the claim on grounds that the 
evidence did not show or tend to show that any current 
psychiatric disorder was of service origin.  

After the Board decision, in rating decision in August 1991, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.  After the veteran was 
notified of the adverse determination and of his right to 
appeal, he did not appeal the rating decision.

The evidence on record previously considered is summarized as 
follows.

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, or treatment of a psychiatric disorder. 

After service, private medical records documented chronic 
affective reaction, dating to 1968 (report of August 1970); 
adjustment reaction to adulthood and inadequate personality, 
dating to 1970 (report received in November 1974) and anxiety 
reaction with depression (report received in April 1971).  VA 
records documented a diagnosis of inadequate personality 
disorder (report of VA examination in December 1970) and a 
history of dissociative episodes (report of VA examination in 
December 1974).  

In statements, dated in 1988, one fellow serviceman stated 
that the veteran had weird ideas while they were stationed in 
Guam.  Another serviceman recalled that the veteran's nervous 
condition became worse while they were stationed in Guam, as 
the veteran was withdrawn and did not socialize. 

Employment records from the 1950s show that the veteran had 
trouble retaining employment. 

Application to Reopen

The veteran's current application to reopen the claim was 
received in August 2005.

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the rating decision 
by the RO in August 1991 consists of the following.


Item (1) consists of a statement, dated in March 1993, of 
A.M.R-C., MD, who stated that the veteran's medical condition 
impaired the veteran's judgment.  The medical condition was 
not identified.  The evidence is not new and material as it 
is does relate to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a psychiatric 
disorder of service origin. 

Item (2) consists of VA records, dated in July 2006, 
documenting a diagnosis of anxiety disorder with a 
longstanding history of anxiety, dating to service.  The 
evidence is not new and material as it is cumulative, that 
is, supporting evidence of previously considered evidence, 
namely, evidence of anxiety after service which has been 
previously considered and rejected as related to service, 
which was based on the veteran's statements.  And cumulative 
evidence does not meet the standard of new and material 
evidence under 38 C.F.R. § 3.156.

Item (3) consists of the veteran's statements in which he 
relates the onset of his current psychiatric problems to 
service or to aggravation of pre-existing anxiety. Lay 
assertions of medical causation, not capable of lay 
observation, cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

The additional evidence is not new and material because it 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. Therefore, the claim is not 
reopened.

Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

                                                                   
(The Order follows on the next page.)





ORDER

As new and material evidence has not been presented, the 
claim of service connection for a psychiatric disorder is not 
reopened and the appeal is denied. 



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


